Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

(John R. Chiminski)

This EMPLOYMENT AGREEMENT (the “Agreement”), dated October 22, 2014, is being
entered into by and between Catalent, Inc. (f/k/a PTS Holdings, Corp., together,
with its successors and assigns, the “Company”) and John R. Chiminski
(“Executive”).

WHEREAS, the Company desires to continue to employ Executive and to enter into
an agreement embodying the terms of such employment; and

WHEREAS, Executive desires to accept such continued employment with the Company
and enter into such an agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company for a period commencing on the date
hereof (the “Commencement Date”) and ending on October 21, 2017 (the “Employment
Term”) on the terms and subject to the conditions set forth in this Agreement;
provided, however, that commencing with October 22, 2017 and on each October 22
thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive (each, a “Party”) provides the other Party hereto at least sixty
(60) days’ prior written notice before the next Extension Date that the
Employment Term shall not be so extended.

2. Position.

a. During the Employment Term, Executive shall serve as the Chief Executive
Officer of the Company. In such position, Executive shall have such duties,
authority and responsibilities, commensurate with Executive’s position in a
company the size and nature of the Company, and such related duties and
responsibilities, as from time to time may be assigned to Executive by the Board
of Directors of the Company (the “Board”). Executive shall report directly to
the Board. In addition, during the Employment Term, the Company shall cause the
nominating and corporate governance committee of the Board (the “Nominating
Committee”) to nominate Executive to serve as a member of the Board each year
Executive is slated for reelection to the Board. If the Company’s shareholders
vote in favor of the Nominating Committee’s nomination of Executive to serve as
a member of the Board, Executive agrees to serve in such capacity and also
agrees that any such board service shall be without additional compensation.
During the Employment Term, Executive’s principal place of employment shall be
at the Company’s headquarters, currently located in Somerset, New Jersey.

b. During the Employment Term, except during vacations and authorized leave,
Executive will devote Executive’s full business time and reasonable best efforts
to the performance of his duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the



--------------------------------------------------------------------------------

Board (which consent shall not be unreasonably withheld); provided that nothing
herein shall preclude Executive from (x) managing his personal and family
investments and affairs, (y) engaging in charitable activities and community
affairs, and (z) subject to the prior approval of the Board (which approval
shall not be unreasonably withheld), from accepting appointment to or continuing
to serve on any boards of directors or trustees of any business, corporation or
charitable organization; provided that, in each case, such activities described
in this Section 2(b) do not conflict or interfere in more than a de minimus way
with the performance of Executive’s duties hereunder or violate Sections 8 and
9.

3. Base Salary. During the Employment Term, the Company shall pay Executive an
annual base salary at the annual rate of $975,000, payable in regular
installments in accordance with the Company’s usual payment practices (but in
all events no less frequently than semi-monthly). Executive shall be entitled to
such increases, if any, in his base salary as may be determined from time to
time in the sole discretion of the Board. Executive’s annual base salary may not
be decreased during the Employment Term (including for purposes of determining
severance amounts under Section 7 hereof) without his prior consent (other than
a general reduction in annual base salary that affects all members of senior
management proportionately; provided, however, that any such reduction shall not
be taken into account for purposes of determining severance amounts hereunder
and any severance provided hereunder following such reduction shall be
calculated based on Executive’s annual base salary being no less than $975,000).
Executive’s annual base salary, as in effect from time to time, consistent with
this Section 3, is hereinafter referred to as the “Base Salary”.

4. Annual Bonus. With respect to the 2015 fiscal year and each full fiscal year
during the Employment Term, commencing with the 2016 fiscal year (each, a “Bonus
Year”), subject to Executive’s continued employment with the Company through the
end of each such fiscal year (except as otherwise provided in Section 7 or as
may otherwise be provided for under the terms of the Catalent, Inc. 2014 Omnibus
Incentive Plan, as it may be amended from time to time (together with any
successor plan, the “Plan”)), Executive shall be entitled to receive an annual
cash bonus award (the “Annual Bonus”) under the Plan with a target amount equal
to $1,500,000 (the “Target Bonus”) and a maximum of $2,000,000, based upon and
subject to the achievement of annual performance targets established by the
Board under the Plan, in consultation with Executive, within the first three
(3) months of each Bonus Year during the Employment Term; provided, however,
that in no event shall such targets or the method of determining payouts based
on the degree to which such targets are attained, be less favorable to Executive
than those applying to other senior executives of the Company and its
subsidiaries. As the actual amount payable to Executive as an Annual Bonus will
be dependent upon the achievement of performance goals established under the
Plan and referred to herein, Executive’s actual Annual Bonus may be less than,
greater than or equal to the Target Bonus; provided, that the maximum Annual
Bonus that Executive may be eligible to receive for a Bonus Year shall not
exceed $2,000,000. Unless otherwise mutually agreed to by Executive and the
Company on such terms as may be agreed to by the Board, the Annual Bonus, if
any, shall be paid to Executive in cash in accordance with the terms and
conditions of the Plan. Notwithstanding anything herein to the contrary,
Executive’s Annual Bonus, if any, under the Plan, earned in respect of the 2015
Bonus Year, shall be determined as follows: (i) the portion of Executive’s
Annual Bonus, if any, that relates to Executive’s employment with the Company
from July 1, 2014 through the day immediately prior to the Commencement Date
shall be calculated (x) by

 

2



--------------------------------------------------------------------------------

reference to the target amount being equal to $1,000,000 and (y) using the same
methodology used to calculate Executive’s annual bonus in respect of the 2014
Bonus Year, and (ii) the portion of Executive’s Annual Bonus, if any, that
relates to Executive’s employment with the Company from the Commencement Date
through the last day of the 2015 Bonus Year shall be calculated by reference to
the Target Bonus. The Annual Bonus, if any, earned in respect of a Bonus Year
shall be paid to Executive in accordance with the terms and conditions of the
Plan.

5. Employee Benefits; Perquisites; Equity-Based Awards.

a. During the Employment Term, Executive shall be entitled to participate in all
group health, life, disability and other employee benefit and perquisite plans
and programs in which other senior executives of the Company and its
subsidiaries participate, as in effect from time to time, on a basis no less
favorable to Executive than that applying generally to other senior executives
of the Company and its subsidiaries (not taking into account for purposes of the
foregoing, any sign-on or initial awards made to other executives), to the
extent consistent with applicable law and the terms of the applicable plans and
programs.

b. For each full year during the Employment Term, Executive shall be entitled to
not less than four (4) weeks’ vacation per calendar year in accordance with the
Company’s policies.

c. With respect to each calendar year during the Employment Term, Executive
shall be entitled to be reimbursed by the Company for the reasonable cost of
(i) premiums for an executive life insurance policy and (ii) financial
services/planning, subject to (x) receiving customary back-up documentation
regarding such insurance or financial services/planning, as applicable, and
(y) an aggregate cap of $15,000 for each of the premiums and the
services/planning. Reimbursement shall be made within thirty (30) days after
receipt of documentation reasonably acceptable to the Company, but in no event
later than the last day of the taxable year following the taxable year in which
the expenses were incurred.

d. As of the Commencement Date or as soon as practicable thereafter, in
accordance with and pursuant to the terms of the Plan, the Company shall grant
Executive equity-based awards under the Plan with a grant date value equal to
$950,000, with such awards being granted in the form of stock options,
restricted stock units and performance share units, allocated in the same
percentages, determined in the same manner and subject to the same terms and
conditions, in each case, as equity-based awards have been allocated under the
Plan to other senior executives of the Company and its subsidiaries.

e. Subject to Executive’s continued employment through the applicable date of
grant, which is expected to be no later than October 1, 2015, with respect to
the 2016 fiscal year, the Company agrees to grant Executive equity-based awards
under the Plan with a grant date value equal to $3,600,000, with such awards
being granted in the form of stock options, restricted stock units and
performance share units, allocated in the same percentages and subject to the
same terms and conditions, in each case, as equity-based awards have been
allocated under the Plan to other senior executives of the Company and its
subsidiaries.

6. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with the Company’s policies, as in
effect from time to time.

 

3



--------------------------------------------------------------------------------

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by the Company (or the Board in the case of a termination for Cause
as set forth in such definition below) or Executive at any time and for any
reason consistent with this Section 7; provided that, Executive will be required
to give the Company at least sixty (60) days’ advance written notice of any
resignation of Executive’s employment without Good Reason (other than due to
death or Disability (as defined below)). Notwithstanding any other provision of
this Agreement, the provisions of this Section 7 shall exclusively govern
Executive’s rights upon termination of employment with the Company.

a. By the Company For Cause or By Executive Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
for Cause by the Board as set forth in the definition of Cause, which
termination shall be effective immediately after the Board has achieved the
required vote and provided Executive with a Notice of Termination (as defined
below), or by Executive without Good Reason (other than due to death or
Disability).

(ii) If Executive’s employment is terminated by the Company for Cause in
accordance herewith, or if Executive resigns without Good Reason (other than due
to death or Disability), in each case, Executive shall be entitled to receive:

(A) accrued, but unpaid Base Salary, earned through the date of termination,
payable in accordance with the Company’s usual payment practices;

(B) reimbursement, within sixty (60) days following submission by Executive to
the Company of appropriate supporting documentation, for any unreimbursed
business expenses properly incurred by Executive in accordance with the
Company’s policies prior to the date of Executive’s termination of employment;
provided that claims for such reimbursement (accompanied by appropriate
supporting documentation) are submitted to the Company within ninety (90) days
following the date of Executive’s termination of employment; and

(C) all amounts and benefits then or thereafter due to Executive under the then
or thereafter applicable terms of any applicable plan, program, agreement or
arrangement of the Company or any of its subsidiaries (the amounts described in
clauses (A) through (C) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause in
accordance herewith or by Executive without Good Reason (other than due to death
or Disability), except as set forth in this Section 7(a)(ii) and Section 11,
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

 

4



--------------------------------------------------------------------------------

(iii) For purposes of this Agreement, the terms:

(A) “Cause” shall mean (I) Executive’s failure to attempt in good faith to
perform his duties hereunder, which failure, if curable, is not cured within
fifteen (15) days following written notice from the Board specifying the failure
and requesting cure, (II) Executive’s indictment, conviction or the pleading of
guilty or nolo contendere to (x) a felony or (y) a crime that is not a felony
involving moral turpitude or material dishonesty which, solely in the case of
clause (y), is materially injurious to the Company and its subsidiaries, (III)
Executive engages in willful and material malfeasance or willful and material
misconduct that, in either case, is materially injurious to the Company and its
subsidiaries, or (IV) willful breach by Executive of the material terms of this
Agreement including, without limitation, Sections 8 and 9 of this Agreement,
which breach, if curable, is not cured within fifteen (15) days following
written notice from the Board specifying the failure and requesting cure. For
purposes of this definition, no act or failure to act by Executive shall be
deemed “willful” unless effected by Executive not in good faith. No termination
shall be treated as for Cause without a Board hearing and a majority Board vote
(excluding, however, Executive, to the extent he is a member of the Board) prior
to the termination.

(B) “Good Reason” shall mean, the occurrence of any of the following events
without Executive’s consent, (I) any material diminution in Executive’s duties,
authorities, or responsibilities, or the assignment to him of duties that are
materially inconsistent with, or that significantly impair his ability to
perform, his duties as Chief Executive Officer of the Company, (II) any material
adverse change in Executive’s position or reporting structure, including ceasing
to be the Chief Executive Officer of the Company or ceasing to be a member of
the Board, (III) any reduction in Executive’s Base Salary or target annual bonus
opportunity (other than a general reduction in base salary or target annual
bonus opportunity that affects all members of senior management
proportionately), (IV) any material failure of the Company to pay compensation
or benefits when due under this Agreement, (V) any relocation of the Company’s
principal office or of Executive’s principal place of employment to a location
more than 50 miles from its location in Somerset, New Jersey, as of the
Commencement Date or (VI) any failure by the Company to obtain the assumption in
writing of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company. No termination of Executive’s
employment based on a specified Good Reason event shall be effective as a
termination for Good Reason unless (x) Executive gives notice to the Company of
such event within ninety (90) days after he learns that such event has occurred
(or, in the case of any event described in clauses (V) or (VI), within thirty
(30) days after he learns that such event has occurred), (y) such Good Reason
event is not fully cured within thirty (30) days after such notice (such period,
the “Cure Period”), and (z) Executive’s employment hereunder terminates within
sixty (60) days following the end of the Cure Period.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified

 

5



--------------------------------------------------------------------------------

independent physician mutually acceptable to the Parties. If the Parties cannot
agree as to a qualified independent physician, Executive shall appoint a
physician and the Company shall appoint a physician and those two physicians
shall select a third physician who shall make such determination in writing. The
determination of Disability made in writing to the Parties shall be final and
conclusive for all purposes of this Agreement.

(ii) Upon termination of Executive’s employment hereunder due to either
Disability or death, in each case, Executive or Executive’s estate (as the case
may be) shall be entitled to receive:

(A) the Accrued Rights; and

(B) a pro-rata portion of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof for the Bonus Year of
termination based on the Company’s actual performance in respect of the full
Bonus Year in which the date of termination occurs, assuming Executive was
employed for such full Bonus Year, multiplied by a fraction, the numerator of
which is the number of days during which Executive was employed by the Company
in the fiscal year in which Executive’s date of termination occurs, and the
denominator of which is 365 (the “Pro-Rata Bonus”), with such Pro-Rata Bonus
payable in accordance with the terms of the Plan as if Executive’s employment
had not terminated.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii) and Section 11, Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

c. By the Company Without Cause; Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause (other than by reason of death or Disability) or by
Executive’s resignation for Good Reason.

(ii) If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or if Executive resigns for Good Reason,
in each case, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) the Pro-Rata Bonus, with such Pro-Rata Bonus payable in accordance with the
terms of the Plan as if Executive’s employment had not terminated;

(C) provided Executive executes and delivers a general release of claims against
the Company and its affiliates, in the form attached hereto as Exhibit A (the
“Release”), within sixty (60) days following the date of Executive’s termination
of employment and does not revoke such Release within the time period provided
therein, payment of an amount equal to two (2) times the sum of (1) Executive’s
then annualized Base Salary and

 

6



--------------------------------------------------------------------------------

(2) the Target Bonus, payable in substantially equal monthly installments over a
two-year period following the date of termination of employment (such two-year
period, the “Severance Period”), consistent with the Company’s past payroll
practices; provided, however that if such termination occurs within the two
(2) year period following a Change of Control (as defined in the Plan) (which
event would also constitute a change in the ownership or effective control of a
corporation or a change in the ownership of a substantial portion of the assets
of a corporation, in each case, within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”)), such payment shall
instead be made in a single lump sum payment within thirty (30) days following
the termination date; provided further that, in either case, the Company
reserves the right to cease making such payments and Executive shall be
obligated to repay any such amounts to the Company already paid if he fails to
execute and deliver the Release within the period provided for in this
Section 7(c)(ii)(C) or, after timely delivery, revokes it within the time period
specified in such Release; and

(D) Executive and his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s and its subsidiaries’ group health plan(s)
for which Executive was eligible immediately prior to the date of his
termination (or to the extent such coverage is not permissible under the terms
of such plan(s), comparable coverage) commencing on the first day of the
Severance Period and ending on the earlier to occur of (x) the expiration of the
Severance Period and (y) the date Executive is or becomes eligible for coverage
under the group health plan(s) of another employer (or comparable coverage to
the extent applicable) (such period, the “Continued Coverage Period”); provided,
however, that if such coverage is longer than eighteen (18) months and such
continued coverage cannot be provided under the applicable plan(s), the Company
shall pay Executive, on the first business day of each month, an amount equal to
the premium subsidy the Company would have otherwise paid on Executive’s behalf
for such coverage during the balance of the Continued Coverage Period. The COBRA
health care continuation coverage period under Section 4980B of the Code, or any
replacement or successor provision of United States tax law, shall run
concurrently with the Severance Period.

Notwithstanding the foregoing, the Company’s obligation to make the payments
contemplated under Section 7(c)(ii)(C) above shall cease in the event of
Executive’s material breach of Section 8 or 9, which breach remains uncured for
a period of ten (10) days following the Company’s written notice to Executive of
such breach.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 7(c)(ii) and
Section 11, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

d. Non-Renewal of Employment Term.

(i) In the event Executive elects not to extend the Employment Term pursuant to
Section 1, unless Executive’s employment is earlier terminated pursuant to
paragraph (a), (b) or (c) of this Section 7, the expiration of the Employment
Term and Executive’s termination of employment hereunder shall be deemed to
occur on the close of business on the day immediately preceding the next
scheduled Extension Date and Executive shall be entitled to receive the Accrued
Rights and the Pro-Rata Bonus, with such Pro-Rata Bonus payable in accordance
with the terms of the Plan as if Executive’s employment had not terminated.

 

7



--------------------------------------------------------------------------------

Following such termination of Executive’s employment under this Section 7(d)(i),
except as set forth in this Section 7(d)(i) and Section 11, Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(ii) In the event the Company elects not to extend the Employment Term pursuant
to Section 1, unless Executive’s employment is earlier terminated pursuant to
paragraph (a), (b) or (c) of this Section 7, the expiration of the Employment
Term and Executive’s termination of employment hereunder shall be deemed to
occur on the close of business on the day immediately preceding the next
scheduled Extension Date and Executive shall be entitled to receive the Accrued
Rights.

In addition to the Accrued Rights, as a result of such termination of
employment, Executive shall be entitled to receive:

(A) the Pro-Rata Bonus, with such Pro-Rata Bonus payable in accordance with the
terms of the Plan as if Executive’s employment had not terminated;

(B) provided Executive executes and delivers the Release within sixty (60) days
following the date of Executive’s termination of employment and does not revoke
such Release within the time period provided therein, payment of an amount equal
to two (2) times the sum of (1) Executive’s then annualized Base Salary and
(2) the Target Bonus, payable in equal monthly installments over the Severance
Period, consistent with the Company’s past payroll practices; provided, however
that if such termination occurs within the two (2) year period following a
Change of Control (which event would also constitute a change in the ownership
or effective control of a corporation or a change in the ownership of a
substantial portion of the assets of a corporation, in each case, within the
meaning of Section 409A of the Code), such payment shall instead be made in a
single lump sum payment within thirty (30) days following the termination date;
provided further that, in either case, the Company reserves the right to cease
making such payments and Executive shall be obligated to repay any such amounts
to the Company already paid if he fails to execute and deliver the Release
within the period provided for in this Section 7(d)(ii)(B) or, after timely
delivery, revokes it within the time period specified in such Release; and

(C) Executive and his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s and its subsidiaries’ group health plan(s)
for which Executive was eligible immediately prior to the date of his
termination (or to the extent such coverage is not permissible under the terms
of such plan(s), comparable coverage) during the Continued Coverage Period;
provided, however, that if such coverage is longer than eighteen (18) months and
such continued coverage cannot be provided under the applicable plan(s), the
Company shall pay Executive, on the first business day of each month, an amount
equal to the premium subsidy the Company would have otherwise paid on
Executive’s behalf for such coverage during the balance of the Continued
Coverage Period. The COBRA health care continuation coverage period under
Section 4980B of the Code, or any replacement or successor provision of United
States tax law, shall run concurrently with the Severance Period.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company’s obligation to make the payments
contemplated under Section 7(d)(ii)(B) above shall cease in the event of
Executive’s material breach of Section 8 or 9, which breach remains uncured for
a period of ten (10) days following the Company’s written notice to Executive of
such breach.

Following such termination of Executive’s employment under this
Section 7(d)(ii), except as set forth in this Section 7(d)(ii) and Section 11,
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(iii) Unless the Parties otherwise agree in writing, continuation of Executive’s
employment with the Company beyond the expiration of the Employment Term shall
be deemed an employment at-will and shall not be deemed to extend any of the
provisions of this Agreement and Executive’s employment may thereafter be
terminated at will by either Executive or the Company; provided that the
provisions of Sections 8, 9 and 10 of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder. For the avoidance of doubt, unless the Parties otherwise agree in
writing, upon a notice of non-renewal of the Employment Term by the Company or
Executive, Executive’s employment shall terminate as of the date provided in
Section 7(d)(i) or (ii) above, as applicable.

e. Any payments under this Section 7 shall not be taken into account for
purposes of any retirement plan (including any supplemental retirement plan or
arrangement) or other benefit plan sponsored by the Company or any of its
subsidiaries except as otherwise expressly required by such plans or applicable
law.

f. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other Party in accordance with
Section 12(k) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

g. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
board of directors (and any committees thereof) of any of the Company’s
affiliates.

8. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its subsidiaries and accordingly agrees as
follows:

(1) During the Employment Term and for a period of one (1) year following the
date Executive ceases to be employed by the Company for any reason, Executive
will not, whether on Executive’s own behalf or on behalf of or in conjunction
with any person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise whatsoever (“Person”),
directly or indirectly, solicit or assist in soliciting or cause any other
Person or entity to solicit or assist in soliciting, for a Competitor (as
defined below), the business of any client or prospective client:

 

  (i) with whom Executive had personal contact or dealings on behalf of the
Company or any of its subsidiaries during the one year period preceding
Executive’s termination of employment;

 

9



--------------------------------------------------------------------------------

  (ii) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company or any of its subsidiaries during the one year
immediately preceding Executive’s termination of employment; or

 

  (iii) for whom Executive had direct or indirect responsibility during the one
year immediately preceding Executive’s termination of employment.

(2) During the Employment Term and for a period of one year following the date
Executive ceases to be employed by the Company for any reason, Executive will
not directly or indirectly:

 

  (i)

engage in any business on behalf of or with any Competitor. For purposes of this
Section 8, “Competitor” shall mean the Persons (together with any operating
subsidiaries, affiliates, divisions or businesses and/or any successors thereof)
which directly and materially compete with the businesses of the Company and its
subsidiaries set forth on a list provided by the Company to Executive (the
“Specified Entities”); provided, however, that a Competitor shall not be deemed
to include any part of a Specified Entity that does not directly and materially
compete with the businesses of the Company and its subsidiaries. For the
avoidance of doubt, if any Specified Entity ceases to exist due to any sale,
disposition, reorganization, acquisition, merger, consolidation, spin-off,
combination or other similar corporate transaction or event, such resulting or
successor Person shall automatically become a Specified Entity with no action
required by the Company. The initial list of Specified Entities shall be
provided simultaneously with the execution of this Agreement. The Specified
Entities may be changed by the Company from time to time and/or additional
Persons that directly and materially compete with the businesses of the Company
and its subsidiaries may be designated as Specified Entities, in each case, by
delivering a new list to Executive; provided, however, that any change in the
list delivered to Executive within 60 days prior to or at any time after the
termination of Executive’s employment with the Company shall be null and void.
Notwithstanding the foregoing proviso, the list of Specified Entities shall
automatically be deemed to include, in addition to those Specified Entities
already included on the list, any business (or segment, unit or subsidiary
thereof) (x) which is

 

10



--------------------------------------------------------------------------------

  newly formed or which was not in existence as a separate entity, business,
unit, segment or subsidiary within 60 days prior to or within 12 months
following the termination of Executive’s employment with the Company for any
reason and (y) which would reasonably be expected to directly and materially
compete with the businesses of the Company and its subsidiaries. If any
Specified Entity ceases to directly and materially compete with the businesses
of the Company and its subsidiaries, as determined by the Board in good faith,
such Person shall cease to be a Specified Entity and the Company shall notify
Executive in writing of any such determination;

 

  (ii) enter the employ of, or render any advisory or consulting services to,
any Person (or any division or controlled or controlling affiliate of any
Person) who is a Competitor;

 

  (iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitor, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

 

  (iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) of the Company
or any of its subsidiaries and customers, clients, suppliers, partners, members
or investors of the Company or such subsidiaries.

(3) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any Person
engaged in the business of the Company or any of its subsidiaries which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such Person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

(4) During the Employment Term and for a period of two (2) years following the
date Executive ceases to be employed by the Company for any reason, Executive
will not, whether on Executive’s own behalf or on behalf of or in conjunction
with any Person, directly or indirectly:

 

  (i) solicit or, other in the ordinary course of performing Executive’s duties
for the Company, encourage any employee of the Company or any of its
subsidiaries to leave the employment of the Company or any of its subsidiaries;
or

 

  (ii) hire any such employee who was employed by the Company or any of its
subsidiaries as of the date of Executive’s termination of employment with the
Company or who left the employment of the Company or any of its subsidiaries
coincident with, or within twelve (12) months prior to, the termination of
Executive’s employment with the Company.

 

11



--------------------------------------------------------------------------------

(5) During the Employment Term and for a period of two (2) years following the
date Executive ceases to be employed by the Company for any reason, Executive
will not, directly or indirectly, solicit or encourage to cease to work with the
Company or any of its subsidiaries any consultant then under contract with the
Company or any of its subsidiaries.

(6) Notwithstanding anything herein to the contrary, upon a Change of Control,
the definition of the Company, its subsidiaries and affiliates and their
respective employees, independent contractors, clients and prospective clients
for purposes of this Section 8 shall refer only to the Company, its subsidiaries
and affiliates (and the businesses in which they were engaged or had active
plans to engage in), their respective employees, independent contractors,
clients and prospective clients, in each case, as of the date immediately prior
to such Change of Control.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

The provisions of this Section 8 shall survive the termination of Executive’s
employment for any reason.

9. Confidentiality; Intellectual Property.

a. Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company), other than in the ordinary course of business for
the Company or any of its subsidiaries (x) retain or use for the benefit,
purposes or account of Executive or any other Person; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information of the
Company or any of its subsidiaries —including without limitation trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals — concerning the past, current or future
business, activities and operations of the Company, its subsidiaries or
affiliates and/or any third party that has disclosed or provided any of same to
the Company or any of its subsidiaries or affiliates on a

 

12



--------------------------------------------------------------------------------

confidential basis (“Confidential Information”) without the prior written
authorization of the Board. Notwithstanding anything herein to the contrary,
Executive shall not be prohibited from disclosing Confidential Information in
connection with any litigation, arbitration or mediation involving this
Agreement or any other agreement among or between the Parties.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed or in any judicial or administrative process; provided that,
unless prohibited by law or regulation, Executive shall give prompt written
notice to the Company of such requirement, disclose no more information than is
so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

(iii) Upon termination of Executive’s employment with the Company for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including, without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company
or any of its subsidiaries or affiliates, (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in Executive’s possession or control (including any of
the foregoing stored or located in Executive’s office, home, laptop or other
computer, whether or not property of the Company) that contain Confidential
Information or otherwise relate to the business of the Company or any of its
affiliates or subsidiaries, except that Executive may retain only those portions
of any personal notes, notebooks and diaries that do not contain any
Confidential Information as well as any information he reasonably believes is
necessary for tax purposes, and (z) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which Executive is or becomes aware.

b. Intellectual Property.

(i) If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content, or audiovisual materials), either alone or with third parties, at any
time during Executive’s employment by the Company and within the scope of such
employment and/or with the use of any the Company’s resources (“Company Works”),
Executive shall promptly and fully disclose same to the Company and hereby
irrevocably assigns, transfers and conveys, to the maximum extent permitted by
applicable law, all rights and intellectual property rights therein (including
rights under patent, industrial property, copyright, trademark, trade secret,
unfair competition and related laws) to the Company to the extent ownership of
any such rights does not vest originally in the Company.

(ii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

 

13



--------------------------------------------------------------------------------

(iii) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works. If the Company is unable for any other reason to secure Executive’s
signature on any document for this purpose, then Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney in fact, to act for and on Executive’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
in connection with the foregoing.

(iv) Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
shall comply with all relevant policies and guidelines of the Company including
regarding the protection of confidential information and intellectual property
and potential conflicts of interest (the “Company Policies”). In the event of a
conflict between this Agreement and the Company Policies, this Agreement shall
control. Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version.

c. The provisions of this Section 9 shall survive the termination of Executive’s
employment for any reason.

d. Except as otherwise set forth in Sections 7, 8 and 9 or as otherwise agreed
to by Executive in writing, there shall be no contractual or similar
restrictions on Executive’s right to terminate his employment, to compete, to
solicit or to use or disclose confidential information following the date
Executive’s employment terminates for which the Company may obtain injunctive
relief or which relate to the payments, rights and benefits provided for under
this Agreement.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 or Section 9 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, (x) in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available
and (y) in the event of such a breach (not a threatened breach), the Company
shall be entitled to cease making any payments or providing any benefit to the
extent provided for in Sections 7(c) and 7(d).

11. Indemnification.

a. The Company shall indemnify Executive (and his legal representatives, heirs
or other successors), to the fullest extent permitted by applicable law and the
Company’s by-laws, against all reasonable costs, charges and expenses incurred
or sustained by Executive (or his legal representatives, heirs or other
successors), including the

 

14



--------------------------------------------------------------------------------

reimbursement of the reasonable cost and expenses of legal counsel, in
connection with any action, suit or proceeding to which Executive (or his legal
representatives, heirs or other successors) may be made a party by reason of
Executive being or having been an officer, director, or employee of the Company
or any of its subsidiaries or affiliates or his serving or having served as a
director, officer or employee at the request of the Company of any other
enterprise. Executive’s rights under this Section 11(a) shall continue without
time limit for so long as he may be subject to any such liability, whether or
not the Employment Term may have ended.

b. Executive shall be covered during the entire term of this Agreement and
thereafter for as long as a claim may be brought against Executive, by officer
and director liability insurance in amounts and on terms no less favorable to
him in any respect than the coverage afforded to other current or former
executives and/or directors of the Company or any of its affiliates, which such
insurance shall be paid by the Company.

12. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

b. Legal Fees. Within thirty (30) days following the Commencement Date,
Executive shall be entitled to be reimbursed by the Company for the reasonable
legal fees and expenses incurred in connection with negotiating and documenting
this Agreement, subject to (x) receiving customary back-up documentation
regarding such fees and expenses and (y) an aggregate cap of $20,000.

c. Arbitration. Except as otherwise provided in Section 10 of this Agreement,
any controversy, dispute or claim arising out of, in connection with, or in
relation to, the interpretation, performance or breach of this Agreement,
including, without limitation, the validity, scope and enforceability of this
Section, may at the election of either Party, be solely and finally settled by
arbitration conducted in New York, New York, by and in accordance with the then
existing rules for commercial arbitration of the American Arbitration
Association, or any successor organization and with the Expedited Procedures
thereof (collectively, the “Rules”). The Company shall select one arbitrator,
Executive shall select one arbitrator and the two arbitrators so designated
shall select a third arbitrator; provided that such arbitrators shall be
experienced in deciding cases concerning the matter which is the subject of the
dispute. Each of the Parties further agrees that the determination of the
arbitrators shall be by reasoned award and that the arbitrators shall apply the
substantive laws of the State of Delaware. Any of the Parties may demand
arbitration by written notice to the others and to the Arbitrator set forth in
this Section 12(c) (“Demand for Arbitration”). Each of the Parties agrees that
if possible, the award shall be made in writing no more than thirty (30) days
following the end of the proceeding. Any award rendered by the arbitrators shall
be final and binding and judgment may be entered on it in any court of competent
jurisdiction sitting in the State of Delaware. Each of the Parties hereto agrees
to treat as confidential the results of any arbitration (including, without
limitation, any findings of fact and/or law made by the arbitrator) and not to
disclose such results to any unauthorized person. The Parties intend that this
agreement to arbitrate be valid, enforceable and irrevocable. In the event of
any arbitration with regard to this Agreement, each Party shall pay its own
legal fees and expenses.

 

15



--------------------------------------------------------------------------------

d. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the Parties with respect to the employment of Executive by the Company and
shall be binding on the Parties as of the date hereof. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the Parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the Parties hereto.

e. No Waiver. The failure of a Party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
Party’s rights or deprive such Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No provision
of this Agreement may be waived or discharged unless such waiver or discharge is
agreed to in writing, signed by the Party against whom the waiver or discharge
is being enforced, and which specifically references the provision being waived
or discharged. No waiver by any Party hereto at any time of any breach by any
other Party or compliance with any condition or provision of this Agreement to
be performed by such other Party will be deemed to be a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

f. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

g. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive other than rights
that may be transferred by Executive’s will or by the laws of descent and
distribution. Any purported assignment or delegation by Executive in violation
of the foregoing shall be null and void ab initio and of no force and effect.
This Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.

h. Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall only be subject
to setoff, counterclaim or recoupment of amounts owed by Executive to the
Company or any of its affiliates to the extent provided for herein. Executive
shall not be required to mitigate the amount of any payment provided for
pursuant to this Agreement by seeking other employment. The Company’s obligation
to make the payments and provide the benefits required under Section 7 hereof
shall not be reduced or otherwise affected by any compensation or benefits paid
or provided to Executive as a result of any other employment (except to the
extent otherwise provided in Section 7(c)(ii)(D) or Section 7(d)(ii)(C) with
respect to the time when the Company’s obligation to provide continued group
health coverage ceases).

 

16



--------------------------------------------------------------------------------

i. Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code, to the extent applicable, and will be
interpreted accordingly. References under this Agreement to Executive’s
termination of employment shall be deemed to refer to the date upon which
Executive has experienced a “separation from service” within the meaning of
Section 409A of the Code. Notwithstanding anything herein to the contrary,
(i) if at the time of Executive’s termination of employment with the Company and
its affiliates Executive is a “specified employee” as defined in Section 409A of
the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s termination of employment with the Company and its
affiliates (or the earliest date as is permitted under Section 409A of the
Code), at which point all payments deferred pursuant to this Section 12(i) shall
be paid to Executive in a lump sum and (ii) if any other payments of money or
other benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. To the extent any reimbursements or in-kind benefits due to Executive under
this Agreement constitute “deferred compensation” under Section 409A of the
Code, any such reimbursements or in-kind benefits shall be paid to Executive in
a manner consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv). For
purposes of Section 409A of the Code, each payment made under this Agreement
will be designated as a “separate payment” within the meaning of Section 409A of
the Code. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 12(i); provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect thereto.

j. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of Executive’s death while any payment, benefit or entitlement is due to
Executive under this Agreement or any other agreement between or among Executive
and the Company (or any of its affiliates), except as may otherwise be
prohibited by the terms of such other agreement, such payment, benefit or
entitlement shall be paid or provided to Executive’s designated beneficiary (or
if Executive has not designated a beneficiary, to his estate).

k. Notice. For the purpose of this Agreement, notices, consents which are
explicitly required to be in writing hereunder and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand or overnight courier or three days after
it has been mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth below in this
Agreement, or to such other address as either Party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

17



--------------------------------------------------------------------------------

If to the Company:

Catalent, Inc.

14 Schoolhouse Road

Somerset, NJ 08873

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company

with a required copy to:

Proskauer

Eleven Times Square

New York, New York 10036-8299

Attention: Michael S. Sirkin, Esq.

l. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement, separation
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

m. Company Representations. The Company represents to Executive that (i) the
execution, delivery and performance of this Agreement by it has been fully and
validly authorized by all necessary corporate actions, (ii) the officer signing
this Agreement on behalf of the Company is duly authorized to do so, and
(iii) upon execution and delivery of this Agreement by the Parties, it shall be
a valid and binding obligation of the Company enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

n. Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including, without limitation, any verbal agreements and that
certain employment agreement, dated as of February 23, 2009, by and among the
Company, Catalent Pharma Solutions, Inc. and Executive, as amended) between
Executive and the Company and/or its affiliates regarding the terms and
conditions of Executive’s employment with the Company. In the event of any
conflict between any provision of this Agreement, including Exhibit A, and any
other provision of any plan, policy, program, arrangement or other agreement of
the Company or any of its subsidiaries or affiliates, this Agreement (or such
exhibit) shall control.

o. Further Assurances. The Parties shall, with reasonable diligence, do all
things and provide all reasonable assurances as may be required to complete the
transactions contemplated by this Agreement, and each Party shall provide such
further documents or instruments required by any other party as may be
reasonably necessary or desirable to give effect to this Agreement and carry out
its provisions.

 

18



--------------------------------------------------------------------------------

p. Cooperation. If and to the extent requested by the Company, Executive shall
provide Executive’s reasonable cooperation in connection with any action or
proceeding (or any appeal from any action or proceeding) which relates to events
occurring during Executive’s employment hereunder relating to the Company or any
of its subsidiaries and of which he has knowledge (or reasonably should have had
knowledge); provided that such cooperation is not adverse to Executive’s legal
interests. The Company shall reimburse Executive promptly for his reasonable
out-of-pocket expenses (including travel costs, lodging, meals); provided that
such reimbursement shall be made no later than the end of the calendar year
after the year in which the expenses are incurred. This provision shall survive
any termination of this Agreement.

q. Survivability. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Employment Term, the respective rights and
obligations of the Parties shall survive such expiration to the extent necessary
to carry out the intentions of the Parties as embodied in the rights (such as
vested rights) and obligations of the Parties under this Agreement.

r. Withholding Taxes. The Company or any of its subsidiaries may withhold from
any amounts payable under this Agreement such Federal, state and local taxes as
may be required to be withheld pursuant to any applicable law or regulation.

s. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[The remainder of this page intentionally left blank.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CATALENT, INC.       JOHN R. CHIMINSKI

/s/ Steven Fasman

     

/s/ John R. Chiminski

By: Steven Fasman       Title: Senior Vice President, General Counsel and
Secretary      

 

20



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (“Release”) is entered into as of this     
day of                     , 20    , by and between Catalent, Inc. (the
“Company”) and John R. Chiminski (“Executive”).

The Executive and the Company agree as follows:

1. The employment relationship between Executive and the Company and its
subsidiaries and affiliates terminated on                      (the “Termination
Date”).

2. In accordance with the employment agreement, entered into as of October 22,
2014, between Executive and the Company, as it may be amended from time to time
(the “Employment Agreement”), Executive is entitled to receive certain payments
and benefits after the Termination Date.

3. In consideration of the above, the sufficiency of which Executive hereby
acknowledges, Executive, on behalf of Executive and Executive’s heirs, executors
and assigns, hereby releases and forever discharges the Company and its members,
parents, affiliates, subsidiaries, divisions, any and all current and former
directors, officers, employees, agents, and contractors and their heirs and
assigns, and any and all employee pension benefit or welfare benefit plans of
the Company and its subsidiaries, including current and former trustees and
administrators of such employee pension benefit and welfare benefit plans (but
with respect to any individual and any agent, trustee or administrator only in
their official capacities for the Company and not in their individual capacities
unrelated to the Company) (the “Released Parties”), from all claims, charges, or
demands, in law or in equity, whether known or unknown, which may have existed
or which may now exist from the beginning of time to the date of this Release,
relating to any claims Executive may have arising from or relating to
(i) Executive’s employment or termination from employment with the Company,
(ii) Executive’s service as a director of the Company and his cessation of such
service and (iii) Executive’s investment in the Company (other than any rights
expressly provided for in, or arising out of, the related equity and shareholder
documents), including a release of any rights or claims Executive may have under
Title VII of the Civil Rights Act of 1964, as amended, and the Civil Rights Act
of 1991 (which prohibits discrimination in employment based upon race, color,
sex, religion, and national origin); the Americans with Disabilities Act of
1990, as amended, and the Rehabilitation Act of 1973 (which prohibits
discrimination based upon disability); the Family and Medical Leave Act of 1993
(which prohibits discrimination based on requesting or taking a family or
medical leave); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination based upon race); Section 1985(3) of the Civil Rights Act of 1871
(which prohibits conspiracies to discriminate); the Employee Retirement Income
Security Act of 1974, as amended (which prohibits discrimination with regard to
benefits); the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201 et.
seq.; any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, or common law relating to employment,
wages, hours, or any other terms and conditions of employment. This includes a
release by Executive of any and all claims or rights arising under contract,
covenant, public policy, tort or otherwise.

 

21



--------------------------------------------------------------------------------

4. Executive acknowledges that Executive is waiving and releasing any rights
that Executive may have under the Age Discrimination in Employment Act of 1967,
as amended (“ADEA”) and that this Release is knowing and voluntary. Executive
and the Company agree that this Release does not apply to any rights or claims
that may arise under the ADEA after the effective date of this Agreement.
Executive acknowledges that the consideration given for this Release is in
addition to anything of value to which Executive is already entitled. Executive
further acknowledges that Executive has been advised by this writing that:
(i) Executive should consult with an attorney prior to executing this Release;
(ii) Executive has at least twenty-one (21) days within which to consider this
Release, although Executive may, at Executive’s discretion, sign and return this
Release at an earlier time; (iii) for a period of 7 days following the execution
of this Release in duplicate originals, Executive may revoke this Release, and
this Release shall not become effective or enforceable, and neither the Company
nor any other person is obligated to provide any benefits to Executive until the
revocation period has expired; and (iv) nothing in this Release prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this Release under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. If Executive has not returned the signed Release within the time
permitted in the Employment Agreement, then the offer of payments and benefits
set forth in the Employment Agreement will expire by its own terms at such time.

5. This Release does not release the Released Parties from (i) any obligations
due to Executive under the Employment Agreement or under this Release, (ii) any
rights Executive has to indemnification, reimbursement of expenses by the
Company under the Employment Agreement or otherwise or coverage under directors’
and officers’ liabilities insurance policies, (iii) any vested rights Executive
has under any employee pension benefit and welfare benefit plans of the Company
or any of its subsidiaries in which he participated, or (iv) any vested awards
(or awards which may vest) which Executive has under any equity, equity-based,
profits interest, stock option or similar plans, agreements and/or notices,
which awards shall be subject to all the terms and conditions of such documents.

6. This Release is not an admission by the Released Parties of any wrongdoing,
liability or violation of law.

7. Executive waives any right to reinstatement or future employment with the
Company following Executive’s separation from the Company on the Termination
Date.

8. Executive agrees to refrain from making any statement, oral or written, which
disparages the relationships between the Company and its subsidiaries and
affiliates and the Company and its subsidiaries’ employees, customers, suppliers
and/or others. Notwithstanding the foregoing, Executive shall be permitted to
respond to incorrect, disparaging or derogatory statements about him to the
extent reasonably necessary to correct or refute such statements or to make any
truthful statement to the extent necessary in connection with any arbitration or
litigation involving any agreement between Executive and the Company or any of
its subsidiaries or as required by law or by any court, arbitrator, or
administrative or legislative body with apparent or actual jurisdiction to order
him to disclose or make accessible any information.

9. Executive shall continue to be bound by Sections 8, 9 and 12(p) of the
Employment Agreement.

 

22



--------------------------------------------------------------------------------

10. Executive shall promptly return all property in Executive’s possession of
the Company or any of its subsidiaries and affiliates, including, but not
limited to, keys, credit cards, cellular phones, computer equipment, software
and peripherals and originals or copies of books, records, or other information
pertaining to the Company or any of its subsidiaries’ or affiliates’ businesses.
In addition, Executive shall promptly return all electronic documents or records
relating to the Company or any of its subsidiaries or affiliates that Executive
may have saved to any such cellular phone, laptop computer or other electronic
or storage device, whether business or personal, including any PowerPoint or
other presentation stored in hard copy or electronically. Further, if Executive
stored any information relating to the Company on a personal computer or other
storage device, Executive shall permanently delete all such information;
provided, however, that, prior to deleting that information, Executive shall
print out one copy and provide it to the Company. Nothing herein shall require
Executive to return property, documents or information he is permitted to retain
under Section 9 of the Employment Agreement.

11. This Release shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to the principles of conflict of
laws. Exclusive jurisdiction with respect to any legal proceeding brought
concerning any subject matter contained in this Release shall be settled in the
manner provided in the Employment Agreement.

12. This Release represents the complete agreement between Executive and the
Company concerning the subject matter in this Release and supersedes all prior
agreements or understandings, written or oral. This Release may not be amended
or modified otherwise than by a written agreement executed by the parties hereto
or their respective successors and legal representatives.

13. Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

14. The Executive acknowledges that Executive has carefully read and understands
this Release, that Executive has the right to consult an attorney with respect
to its provisions and that this Release has been entered into voluntarily.
Executive acknowledges that no representation, statement, promise, inducement,
threat or suggestion has been made by any of the Released Parties to influence
Executive to sign this Release except such statements as are expressly set forth
herein or in the Employment Agreement.

[The remainder of this page intentionally left blank.]

 

23



--------------------------------------------------------------------------------

The parties to this Release have executed this Release as of the day and year
first written above.

 

CATALENT, INC.       JOHN R. CHIMINSKI

 

     

 

By:       Title:      

 

24